THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: June 21, 2019
                                                    Katherine Maloney Perhach
                                                    United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

In re:                                                       Chapter 7
Pamela J. Holmes,                                            Case No. 19-23469-kmp
                       Debtor.


 ORDER GRANTING MOTION FOR RELIEF FROM STAY TO PERMIT EVICTION
                     AND ABANDONMENT


       The Debtor’s landlord, WI St. James on Fountain, LLC (the “Movant”), filed a motion

for relief from stay and abandonment to evict the Debtor from the property located at 10554 W.

Fountain Avenue, #0705, Milwaukee, Wisconsin 53224 (the “Property”), due to nonpayment of

post-petition rent. Due and proper notice of the motion was given, and no objections were filed.

The facts recited in the motion show that cause exists for granting the Movant’s request for relief

from the stay and abandonment.

       IT IS THEREFORE ORDERED: the stay of 11 U.S.C. § 362 is modified to permit the

Movant to exercise its rights and remedies under its lease with the Debtor to collect post-petition

rent and evict the Debtor from the Property in accordance with nonbankruptcy law. Unless this

case is dismissed or the Debtor does not receive a discharge, the Movant is not entitled to collect

pre-petition rent from the Debtor.




              Case 19-23459-kmp         Doc 16     Filed 06/21/19       Page 1 of 2
       IT IS FURTHER ORDERED: the Trustee is authorized and ordered to abandon the

property from the bankruptcy estate under 11 U.S.C. § 554, and abandonment is effective upon

entry of this Order;

       IT IS FURTHER ORDERED: all other relief requested in the motion is denied; and

       IT IS FURTHER ORDERED: this Order is effective immediately and is not stayed for

14 days pursuant to Bankruptcy Rule 4001(a)(3).

                                            #####




                                               2

              Case 19-23459-kmp       Doc 16       Filed 06/21/19   Page 2 of 2
